Sub-Item 77C DREYFUS TREASURY & AGENCY CASH MANAGEMENT MATTER SUBMITTED TO A VOTE OF SECURITY HOLDERS A Special Meeting of Shareholders of Dreyfus Treasury & Agency Cash Management (the “Fund”) was held on February 12, 2010 at 12:00 pm. Out of a total of 15,681,182,185.469 shares (“Shares”) entitled to vote at the Meeting, a total of 7,607,389,801.659 shares were represented at the Meeting, in person or by proxy. The meeting was adjourned to February 12, 2010 at 5:00 pm, not having received the required vote of the holders. The breakdown of the vote is as follows: Shares For Against Abstain 1. To approve the amending Fund’s policy regarding borrowing 6,073,025,026.749 1,257,337,512.950 277,027,261.960 2. To approve the Fund’s policy regarding lending 5,770,900,198.949 1,559,161,197.290 277,328,405.420 3. To permit investment in other investment companies 4,343,189,025.039 2,978,352,524.640 285,848,251.980 A Special Meeting of Shareholders of Dreyfus Treasury & Agency Cash Management (the “Fund”) was held on February 12, 2010 at 5:00 pm. Out of a total of 15,681,182,185.469 shares (“Shares”) entitled to vote at the Meeting, a total of 7,735,059,488.209 shares were represented at the Meeting, in person or by proxy. The meeting was adjourned to February 14, 2010, not having received the required vote of the holders.
